MEMORANDUM **
Nery Esau Santos-Pineda, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ order affirming, without opinion, an immigration judge’s (“LJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing legal conclusions de novo and factual findings for substantial evidence, Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir.2005), we deny the petition for review.
Santos-Pineda contends he was assaulted and fears persecution on account of his membership in a social group of young *533adult males who resisted recruitment by Honduran gangs. We disagree. See id. at 1170-71 (holding that a social group defined as “business owners who resist pressure from narco-traffickers to participate in illegal activity” was “too broad”); Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998) (explaining that evidence of criminal street gang activity does not establish persecution on account of a protected ground). Accordingly, Santos-Pineda has failed to establish eligibility for asylum or withholding of removal. See Ochoa, 406 F.3d at 1171-72.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.